DETAILED ACTION
Claims 1-4 are presented for examination, wherein claim 2 is withdrawn and claim 4 is newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on June 30, 2022 is acknowledged.
Claim Objections
Claim 2 is objected to because the status identifier should be “withdrawn.” Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
Regarding claim 1, from which claims 3-4 depend, the omitted structural cooperative relationships are the electrodes and separator form a spiral-wound electrode assembly, which includes the claimed space at its center. See also instant specification, at e.g. ¶¶ 0013, 16-17, 23, 25, 27, and 62 plus e.g. Figures 1-2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto et al (JP 2001/243957) in view of Isozaki et al (JP 2000/285959).
Regarding independent claim 1, Kusumoto teaches a non-aqueous electrolyte secondary battery including cylindrical-shaped and coin-shaped batteries, wherein an embodiment is formed as a coin-shaped battery and the teachings related to said coin-shaped battery expressly may be applied to said cylindrical-shaped batteries (e.g. ¶¶ 0006, 14, and 28), said cylindrical-shaped battery reading on “non-aqueous electrolyte secondary battery,” wherein said battery comprising:
(1)	an electrode assembly including
(1a)	a positive electrode (e.g. item 5) using e.g. LiCoO2 active material (e.g. ¶¶ 0006, 15-17, and 19 plus e.g. Figure 1), reading on “an electrode assembly including: a positive electrode including a positive electrode active material comprising a lithium-containing transition metal oxide;”
(1b)	a negative electrode current collector (e.g. item 1), onto which lithium metal is to be deposited during charging, at which time said lithium metal will become said battery’s negative electrode active material (e.g. ¶¶ 0006, 15-17, and 19 plus e.g. Figure 1), wherein prior to charging it is understood that said negative electrode current collector does not include a negative electrode active material, reading on “an electrode assembly including … a negative electrode, including a negative electrode current collector, wherein lithium metal deposits on the negative electrode current collector at the time of charge;” and,
(1c)	a separator (e.g. item 5) made of e.g. polyethylene and impregnated with a non-aqueous electrolyte (e.g. ¶¶ 0015-17 and 19 plus e.g. Figure 1), reading on “an electrode assembly including … a separator disposed between the positive electrode and the negative electrode;” and
(2)	said non-aqueous electrolyte (e.g. ¶¶ 0011-13, 16-17, and 20), reading on “a non-aqueous electrolyte,”
wherein prior to charging, no lithium is on said negative electrode, so the total amount of lithium in said positive electrode and in said negative electrode is that in said positive electrode active material plus the total amount of transition metal included in said positive electrode active material is in said positive electrode active material, wherein said positive electrode active material may be LiCoO2 (e.g. supra), so the molar ratio of a total amount of lithium in both of said positive electrode and said negative electrode relative to an amount of the transition metal included in said positive electrode may be 1:1, as can be understood by the stoichiometric ratio of Li and Co in LiCoO2, establishing a prima facie case of obviousness of the claimed ratio range, see also e.g. MPEP § 2144.05(I), reading on “a molar ratio of a total amount of lithium which the positive electrode and the negative electrode have to an amount of the transition metal included in the positive electrode is 1.1 or less.”

Kusumoto teaches said lithium-metal nonaqueous secondary battery including cylindrical-shaped and coin-shaped batteries, wherein the teachings of said coin-shaped battery embodiment expressly may be applied to said cylindrical-shaped batteries, and further teaches said electrode assembly including said positive electrode using e.g. said LiCoO2 positive electrode active material and said negative electrode current collector, onto which lithium metal is to be deposited during charging, at which time said lithium metal will become said battery’s negative electrode active material (e.g. supra), but does not a positive electrode capacity of the positive electrode, α (mAh), and a volume of a space formed at a center of the electrode assembly, X (mm3), satisfy 0.5 ≤ X/α ≤ 4.0 in a discharge state.”
However, Isozaki teaches a cylindrical non-aqueous electrolyte secondary battery in which the amount of electrolyte is optimized (e.g. ¶¶ 0001 and 12), said battery comprising:
(1)	a spirally wound electrode group (e.g. item 3) comprising a positive electrode (e.g. item 4), a negative electrode (e.g. item 6) including a substance capable of storing and releasing lithium ions, and a separator (e.g. item 5) provided between said positive electrode and said negative electrode (e.g. ¶¶ 0008 and 13 plus e.g. Figure 1), said electrode group including:
(1a)	said positive electrode including a positive electrode active material, such as LiCoO2, applied on a positive electrode current collector (e.g. ¶¶ 0016-22),
(1b)	said negative electrode including a carbonaceous substance or a light metal, such as lithium metal or lithium alloy, wherein said carbonaceous substance is applied onto a current collector, such as a copper foil current collector (e.g. ¶¶ 0023-29),
(1c)	said separator provided between said positive electrode and said negative electrode (e.g. supra),
(2)	a electrolyte composed of a non-aqueous solvent and a lithium salt dissolved therein (e.g. ¶¶ 0031-34),
wherein an amount of said non-aqueous electrolytic solution is optimized so that it is provided in amount of 1.8 μL to 2.4 per 1 mAh of the battery discharge capacity, since when the amount of said non-aqueous electrolytic solution is less than 1.8 μL per 1 mAh of the discharge capacity, said electrolytic solution between said positive and negative electrodes becomes insufficient as the charging and discharging are repeated, so the discharge capacity of the battery decreases, causing problems such as deterioration of cycle characteristics due to liquid withering and occurrence of internal short circuit; and, when the amount of said non-aqueous electrolyte exceeds 2.4 μL, the internal pressure of the battery increases during high temperature storage, so the possibility of non-aqueous electrolyte leaking cannot be resolved, plus during manufacturing, said electrolytic solution may overflow from the battery can when the battery can is crimped (e.g. ¶¶ 0007-10).
As a result, it would have been obvious to a person of ordinary skill in the art to optimize the amount of non-aqueous electrolyte of Kusumoto to said amount of 1.8 μL to 2.4 per 1 mAh of the battery discharge capacity, as taught by Isozaki, since Isozaki teaches said range is optimized for battery performance and manufacturing.
Further, since said negative electrode current collector does not include a negative electrode active material, it is understood that the battery discharge capacity of the Kusumoto as modified battery is that of the positive electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the amount of non-aqueous electrolyte of the Kusumoto as modified battery to said amount of 1.8 μL to 2.4 per 1 mAh of the positive electrode discharge capacity.

Furthermore, Isozaki teaches said spirally wound electrode group, wherein said positive electrode is connected to an exterior of said battery at a positive electrode terminal (e.g. item 9) located on the top of said battery, which is separated from the cylindrically-shaped container (e.g. item 1) by an insulating gasket (e.g. item 10); and, said negative electrode is located on an outside of said electrode group, the negative electrode is connected to said exterior of said battery at said cylindrically-shaped container, which is a negative electrode terminal; and, a void is illustrated at the center of said electrode group (e.g. ¶¶ 0013-14 and 38 plus e.g. Figure 1).
It would have been obvious to a person of ordinary skill in the art to design the cylindrical battery of Kusumoto as modified so that its electrode group would be spirally wound with said void at the center of said electrode group, as taught by Isozaki, since the spirally-wound electrode group of Isozaki works for cylindrical batteries.
Further, it would have been obvious to design the cylindrical battery of Kusumoto as modified similar to that of the spirally wound, cylindrical battery of Isozaki, so that its negative electrode current collector is on the outermost surface of said electrode assembly and further so it directly contacts the battery case, thereby reducing the risk of a lost of contact between the negative electrode and the negative terminal of said battery.
Additionally, the examiner takes notice that a person of ordinary skill in the art understands that the more tightly an electrode group is wound, the more likely mechanical damage may occur to its layers.
As a result, it would have been obvious to a person of ordinary skill in the art to design the battery of Kusumoto as modified so that its electrode group fills the exterior portion of the cylindrical battery, so that the void therein contains its electrolyte.
Kusumoto as modified teaching or suggesting its battery is optimized so that said non-aqueous electrolytic solution is provided in amount of 1.8 μL to 2.4 per 1 mAh of said positive electrode capacity, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation “a positive electrode capacity of the positive electrode, α (mAh), and a volume of a space formed at a center of the electrode assembly, X (mm3), satisfy 0.5 ≤ X/α ≤ 4.0 in a discharge state.
Regarding claim 3, Kusumoto as modified teaches the battery of claim 1, wherein Kusumoto teaches said negative electrode current collector may be composed of copper (e.g. ¶¶ 0010, 18, 26), reading on “the negative electrode current collector is copper foil.”
Art of Record
The following is a statement of reasons for the indication of allowable subject matter:
None of the timely art of record teaches or suggests the claimed relationships of the inner diameter of the case to the inner diameter of the electrode assembly in combination with the claimed relationships of (1) the molar ratio of lithium in both the cathode and anode relative to the amount of transition metal in the cathode plus (2) claimed ratio of the positive electrode capacity to the volume space formed at the center of said electrode assembly in a discharged state,
wherein the electrode assembly has a cathode with a lithium-containing transition metal oxide active material and has an anode onto which lithium metal deposits on charging.
See also instant specification, at e.g. ¶¶ 0006-10 and 26-29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al (US 2015/0357679);
Morikawa et al (JP 2004/063410); and,
Nagamine et al (JP 2001/229980); 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723